DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-27, 30, 32-40 and 51-59 are pending in this application and were examined on their merits.

The rejections of Claims 37 and 40 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been amended due to the Applicants amendments to the claims filed 09/14/2022.

Applicant’s arguments, see Remarks, filed 09/14/2022, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 


Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825).

 A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities:  The Specification is not in the preferred layout.  Appropriate correction is required.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39 are newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 36-39 all recite, “the area at risk in the cardiac tissue”.  However, the claims all depend from Claim 21 which is drawn to treating a cardiac ischaemic reperfusion injury. Therefore, there is no area “at risk” in the cardiac tissue as the injury has already occurred.  For purposes of examination, the Examiner has construed “the area at risk in the cardiac tissue” as the injured area in the cardiac tissue.  

Claim 36 recites the limitation "the area at risk in the cardiac tissue".  There is insufficient antecedent basis for this limitation in the claim.  Claims 37-39 are rejected as being dependent upon rejected Claim 36.



Claim Interpretation

Claim 33 recites “...administering at least about 500 shockwave pulses”. The
instant Specification as published at Pg. 6, Paragraph [0058] teaches, “Shockwave
therapy involves the administration of multiple low energy shockwave pulses.  For
instance, in some embodiments, shockwave therapy (i.e. a dose of low energy
shockwaves) comprises administration of at least about 500 shockwave pulses, such as
at least 750, 1000, 1100, 1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900 or 2000
shockwave pulses.”  Thus, the term at least about 500 shockwave pulses has been
interpreted as encompassing at least 750, 1000, 1100, 1200, 1300, 1400, 1500, 1600,
1700, 1800, 1900 or 2000 shockwave pulses.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30, 32-34, 36, 37, 54 and 58 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013), and Ito et al. (2010), all cited in the IDS.

Franz teaches a method of preventing or treating ischemic tissue by recruiting stem cells into ischemic and/or apoptotic tissue, wherein the ischemia is myocardial ischemia caused by heart failure, surgical and/or interventional measures, wherein the surgical and/or interventional measure is a procedure to regain blood flow (reperfusion) (Pg. 79, Claims 2, 3, 5,9, 10, 16 and 17),
comprising administering an effective amount of a pharmaceutical composition comprising parathyroid hormone (PTH, also known as teriparatide, see Franz, Pg. 20, Line 18) and/or parathyroid hormone-related peptide (PTHrP) to patient in need thereof (Pg. 79, Claim 2);
and wherein the pharmaceutical composition further comprises a DPPIV antagonist, wherein the DPPIV antagonist is selected from the DPPIV inhibitors Vildagliptin and Sitagliptin (Pg. 81, Claims 20 and 23), and reading on Claims 21, 54 and 58.

With regard to Claims 23 and 24, Franz teaches the pharmacological agent is PTH (teriparatide) (Pg. 20, Line 18 and Pg. 79, Claim 2).

With regard to Claim 30, Franz teaches the pharmaceutical composition further comprises a DPP IV antagonist, wherein the DPP IV antagonist is selected from the DPP IV inhibitors Vildagliptin and Sitagliptin (Pg. 81, Claims 20 and 23).


With regard to the preamble of Claim 21, “treating cardiac ischaemic reperfusion injury”, this does not result in a manipulative difference between the claimed method and that of the prior art.  Particularly, as the prior art is drawn to a method of preventing or treating ischemic tissue wherein the ischemia is myocardial ischemia caused by heart failure, surgical and/or interventional measures.

With regard to the preamble of Claim 54, “treating or preventing heart failure”, this does not result in a manipulative difference between the claimed method and that of the prior art.  Particularly, as the prior art is drawn to a method of preventing or treating ischemic tissue wherein the ischemia is myocardial ischemia caused by heart failure.

With regard to the preamble of Claim 58, “reducing, preventing or minimizing apoptosis of cardiomyocytes in heart tissue”, this does not result in a manipulative difference between the claimed method and that of the prior art.  Particularly, as the prior art is drawn to a method of preventing or treating ischemic tissue by recruiting stem cells into ischemic and/or apoptotic tissue.

Franz did not teach a method wherein the pharmaceutical composition is administered prior to, simultaneously with, and/or after administration of extracorporeal shockwave therapy, as now required by Claims 21, 54 and 58;
wherein the pharmacological agent is administered separately, simultaneously or after administration of shockwave therapy, as required by Claim 22;
wherein the pharmaceutical composition is administered prior to shockwave therapy and continuously throughout the course of the therapy, as required by Claim 25;
wherein the pharmaceutical composition is administered at least 8 hours before the shockwave therapy, as required by Claim 26;
wherein stem cells are not administered to the subject, as now required by Claims 27 and 54;
wherein the shockwave therapy comprises administering shockwave pulses with energy of about 0.05-0.25 mJ/mm2, as required by Claim 32;
wherein the shockwave therapy comprises administering at least about 500 shockwave pulses, as required by Claim 33;
wherein the shockwave therapy comprises administering about 500-2000 shockwave pulses, as required by Claim 34;
comprising targeting the focal point of the shockwaves to a specific injured region of the heart, as required by Claim 36;
or wherein the injured region of the heart to be targeted is located by echocardiography visualization, as required by Claim 37.

Assmus et al. teaches a method of treating chronic heart failure, comprising
administering low-dose or high-dose cardiac shockwave therapy prior to administration
of bone-marrow derived mononuclear cells (BMC) or a cell-free medium placebo (Pg. 1624, Fig. 1);

wherein shockwave therapy has been shown to increase homing factors in the target tissue, resulting in enhanced retention of applied BMCs and wherein among patients with post-infarction chronic heart failure, shockwave facilitated intracoronary administered BMCs vs. shockwave treatment alone resulted in significant, albeit modest improvement in left-ventricular ejection fraction (LVEF) (Pg. 1622, Abstract);
and wherein the low-dose shockwave therapy was 0.014 mJ/mm2 (within the
claimed range of about 0.05-0.25 mJ/mm2) and the high-dose shockwave therapy was
0.051 mJ/mm2, both at 740 shots (interpreted as multiple pulses) per spot focused to the anterior, lateral or apical left ventricular segments demonstrating severe wall motion impairment attributable to previous myocardial infarction (injury) as determined by 2-dimensional echocardiographic guidance (Pg. 1623, Column 3, Lines 1-16).

Ito et al. teaches that cardiac shockwave therapy is an effective treatment for ameliorating left-ventricular remodeling after myocardial ischemia/reperfusion injury (Pg. 304, Abstract) and that left ventricular remodeling after acute myocardial infarction leads to heart failure (Pg. 304, Column 1, Lines 1-5).







It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Franz of treating or preventing heart failure and treating cardiac ischemic reperfusion injury by administering a pharmaceutical composition comprising PTH and a DPP IV inhibitor to a subject in need thereof with the method of Ito et al. of treating cardiac ischemia/reperfusion injury by administering extracorporeal shock wave therapy and Assmus et al. of treating chronic heart failure by administering extracorporeal shock wave therapy prior to the administration of a cell-free medium because this is no more than the combination of  known treatments for ischemic heart disorders to form a combined method for treating ischemic heart disorders.  With regard to the timing of the administration of the pharmaceutical composition, administration of shockwave therapy, the ordinary artisan would have recognized that there are only a finite number of combinations that the two components can be administered; either separately, simultaneously or sequentially to one another.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to effectively treat and/or prevent heart failure and/or treat cardiac ischemic reperfusion injury in a subject.  There would have been a reasonable expectation of success in making this combination because all of the references are reasonably drawn to the same field of endeavor, that is, the treatment of ischemic heart disorders.




It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of Franz, Assmus
et al. and Ito et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the pharmacological composition at least 8 hours before the shockwave therapy and administer the stem cells at least 8 hours before the shockwave therapy, because this would allow time for the pharmacological composition to recruit the applied stem cells to the damaged tissue.  With regard to the continuous administration of the pharmaceutical composition throughout the course of the shockwave therapy, the ordinary artisan would have recognized that there are only a finite ways that the composition can be administered; either discretely or continuously.
Those of ordinary skill in the art before the effective filing date of the claimed invention
would have been motivated to make this combination in order to effectively treat and/or
prevent heart failure or treat cardiac ischemic reperfusion injury in a subject.  There would have been a reasonable expectation of success in making this combination because both references are reasonably drawn to the same field of endeavor, that is, the treatment of heart failure.

Claim 35 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013) and Ito et al. (2010), all cited in the IDS, and further in view of Zhang et al. (2015), of record.

The teachings of Franz, Assmus et al. and Ito et al. were discussed above.
None of the references taught a method wherein the shockwave therapy comprises administering shockwave pulses during the isovolumic relaxation periods of the cardiac cycle, as required by Claim 35.

Zhang et al. teaches wherein electrocardiography controlled shockwave pulses are released only in the refractory (relaxation) phase of the cardiac cycle (Lines 5-6).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz, Assmus et al. and Ito et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the shockwave therapy during the refractory (relaxation) phase of the cardiac cycle as taught by Zhang et al. because neither Assmus et al. or Ito et al. indicate when in the cardiac cycle the shockwave pulses are administered, and Zhang et al. teaches that administration during the refractory (relaxation) phase of the cardiac cycle is a suitable time to do so.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to administer the shockwave therapy at a suitable point in the cardiac cycle.  There would have been a reasonable expectation of success in making this modification because both Assmus et al., Ito et al. and Zhang et al. are drawn to the same field of endeavor, that is, cardiac shockwave therapy.

Claim 38 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013) and Ito et al. (2010), all cited in the IDS, and further in view of Penn (US 2009/0246179 A1), of record.

The teachings of Franz, Assmus et al. and Ito et al. were discussed above.

None of the above references taught a method wherein the determining of the region of the heart to be targeted is by magnetic resonance imaging (MRI), as required by Claim 38.

Penn teaches the administration of stem cells to a cardiac target site of a subject with a myocardial injury (Pgs. 10-11, Paragraph [0091]) wherein the cardiac target site is identified by various methods including MRI, electrocardiogram and echocardiography (Pg. 11, Paragraph [0092]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz, Assmus et al. and Ito et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy to a target site determined by 2-dimensional echocardiographic guidance to substitute MRI as the means for identifying the cardiac target site because Penn teaches that echocardiography and MRI are functional, equivalent means for identifying a cardiac target site for therapy.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to properly identify a cardiac site for therapeutic treatment. There would have been a reasonable expectation of success in making this modification because Penn teaches that both echocardiography and MRI are known to be useful in the identification of cardiac target sites for therapeutic treatment.

Claim 39 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013) and Ito et al. (2010), all cited in the IDS, and further in view of Nishida et al. (2004), all cited in the IDS.

The teachings of Franz, Assmus et al. and Ito et al. were discussed above.

None of the above references taught a method wherein the specific region of the heart to be targeted comprises scar tissue, as required by Claim 39.

Nishida et al. teaches that although no medication or procedure used clinically has shown efficacy in replacing myocardial scar with functioning contractile tissue, it could be possible to improve the contractility of the hibernating myocardium by inducing angiogenesis and it has been suggested that shockwave therapy could induce angiogenesis in vitro and could be reproduced in vivo (Pg. 3055, Column 1, Lines 6-11 and Column 2, Lines 5-9).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz, Assmus et al. and Ito et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the shockwave therapy to a targeted region of the heart comprising scar tissue because Nishida et al. teaches the desirability of replacing myocardial scar with functioning contractile tissue and suggests that shockwave therapy could induce in vivo angiogenesis.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to target damaged/scarred heart tissue with a remedial treatment.  There would have been a reasonable expectation of success in making this modification because both Assmus et al., Ito et al. and Nishida et al. are drawn to the same field of endeavor, that is, cardiac shockwave therapy.

Claims 40, 51-53, 55-57 and 59 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013) and Ito et al. (2010), all cited in the IDS, and further in view of Vasyuk et al. (2010), of record.

The teachings of Franz, Assmus et al. and Ito et al. were discussed above.

Neither reference taught a method wherein the administering of the dose of shockwave pulses is over more than one session, as required by Claim 40;
wherein said shockwave therapy comprises administering shockwave pulses with energy of about 0.10-0.50 mJ/mm2, as now required by Claims 51, 57 and 59; 
wherein the shockwave therapy comprises administering a dose of shockwave pulses at least once a month for 1-6 months, as now required by Claims 52 and 55;
 or wherein the shockwave therapy comprises administering a dose of shockwave pulses at least once a week for 1-6 months, as now required by Claims 53 and 56.

Vasyuk et al. teaches the treatment of ischemic heart failure with extracorporeal shockwave therapy in 9 sessions (Pg. 226, Abstract), wherein the extracorporeal shockwave therapy is administered three times a week every three weeks (about 1month) for at least 9 weeks (about 2 months) (Pg. 227, Fig. 1) at 0.09 mJ/mm2 (Pg. 227, Column 3, Lines 15-16) (close enough to the claimed about 0.10 mJ/mm2 value to render it prima facie obvious).








It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz, Assmus et al. and Ito et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the shockwave therapy over more than one session for the times taught by Vasyuk et al. because Assmus et al. and Ito et al. do not indicate how many sessions or for how long the shockwave pulses are administered.  Vasyuk et al. teaches that administration over multiple sessions every three weeks for nine weeks is a suitable course of shockwave therapy administration.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to administer the shockwave therapy over a number of sessions over a suitable length of time.  There would have been a reasonable expectation of success in making this modification because Assmus et al., Ito et al. and Vasyuk et al. are drawn to the same field of endeavor, that is, cardiac shockwave therapy for the treatment of ischemic heart disorders.

While the references listed above do not specifically teach the limitations of the administration of the shockwave therapy at least once a week for 1-6 months, one of ordinary skill in the art would recognize that the timing of administration of the treatment is a result-effective optimizable variable.  Vasyuk et al. teaches that shockwave therapy administration of at least once a month for about 2 months leads to significant clinical improvement (Abstract).  

This is motivation for someone of ordinary skill in the art to practice or test the administration timing parameter values widely to find those that are functional or optimal and result in the best clinical improvement which then would be inclusive or cover that values as instantly claimed.  Absent any teaching of criticality by the Applicant concerning the timing of the treatment, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

Response to Arguments

Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 

The Applicant argues that a substitute Specification was filed 09/14/2022 to address the objection to the Specification (Remarks, Pg. 10, Lines 1-8).

The Examiner notes that no such amendment was filed in the latest response, therefore the objection remains in effect.

The Applicant argues that there is nothing to suggest the obviousness of combining Franz and Assmus, noting that Assmus is silent with regard to the effects of shockwaves on cardiomyocytes in ischemic hypoxic tissue. 
 Applicant concludes that Assmus provides no rationale for applying shockwave therapy to the treatment of cardiac ischemia/reperfusion injury that the ordinary artisan would find obvious (Remarks, Pg. 11, Lines 17-24).

This is not found to be persuasive for the following reasons, clearly Franz and Assmus are directed to treatments of heart disorders characterized by ischemia.   Franz teaching a method of preventing or treating ischemic tissue by recruiting stem cells into ischemic and/or apoptotic tissue, wherein the ischemia is myocardial ischemia caused by heart failure, surgical and/or interventional measures, wherein the surgical and/or interventional measure is a procedure to regain blood flow (reperfusion) and Assmus et al. teaching a method of treating chronic heart failure by administration of shockwave therapy.  Ito et al. further teaches the administration of shockwave therapy to treat cardiac ischemia/reperfusion injury.  The rationale to combine the separate treatments into a single treatment would come from the desire to obtain a single combined ischemic heart disorder treatment.  There is no requirement for a finding of obviousness that  the prior art recognize the effects of shockwaves on cardiomyocytes in ischemic hypoxic tissue.

The Applicant argues that Franz and Assmus are drawn to the treatment of different conditions, Franz being drawn to general ischemia including of the heart and Assmus to the treatment of heart failure.  Applicant notes that chronic heart failure is not always the result of cardiac ischemia/reperfusion injury and vice versa and the diseases are distinct with different etiologies.   
Therefore, the different diseases targeted allegedly provides reasoning against combining the references noting that the skilled artisan would not find obvious combining a treatment for chronic heart failure with a treatment for cardiac ischemia/reperfusion injury (Remarks, Pg. 11, Lines 25-30 and Pg. 12, Lines 1-4).

This is not found to be persuasive for the following reasons, as discussed above, Franz, Assmus and Ito are directed to treatments of heart disorders characterized by ischemia.  While the diseases may be distinct, they are all characterized by cardiac ischemia.  Therefore, the skilled artisan would find obvious combining separate treatments for ischemic heart disorders into a single treatment for the same purpose.

 The Applicant argues that Franz is silent with regard to the use of extracorporeal shockwave therapy despite Assmus being published prior to Franz.  Applicant asserts that Franz does not contemplate combining cell mobilizer therapy with shockwave therapy and the Examiner’s rationale is based on improper hindsight (Remarks, Pg. 12, Lines 5-14).

In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  

But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, Franz, Assmus and Ito are directed to treatments of heart disorders characterized by ischemia.  Therefore, the skilled artisan would find obvious combining separate treatments for ischemic heart disorders into a single treatment for the same purpose.  There is no requirement in a finding of obviousness that the prior art recognize or comment on other therapies in the other cited prior art.

The Applicant argues that the claimed invention provides unexpected and synergistic results, wherein DPPIV inhibitors potentiate the effects of extracorporeal shockwave therapy with respect to angiogenesis in damaged/infarcted heart tissue as a result of ischemia/reperfusion injury.  Applicant cites Example 7 and Fig. 9 as showing that combined treatment results in a significant increase in SDF-1 expression relative to single treatments (Remarks, Pg. 12, Lines 15-22).

This is not found to be persuasive for the following reasons, the cited Example and Figure do not indicate that the treated hearts were injured with cardiac ischemia/reperfusion injury, have heart failure or apoptosis of cardiomyocytes.  

The cited example and Figure only indicate that the combined treatment increased chemokine SDF-1 expression relative to single treatments, but do not provide any explanation of the relevance of SDF-1 expression, any statistical analysis or numerical data to indicate the alleged significance or synergy, or provide any indication that angiogenesis is taking place or to what degree as compared to individual treatments.

The Applicant argues that combined treatment with DPPIV inhibitors and extracorporeal shockwave therapy results in a synergistic increase in angiogenesis, relative to single treatment, citing Fig. 10 (Remarks, Pg. 12, Lines 23-27).

This is not found to be persuasive for the following reasons, as discussed above, the cited Figure only indicates that the combined treatment “enhanced” angiogenesis relative to single treatments, but does not provide any statistical analysis or numerical data to indicate the alleged significance of the difference therein, or provide any indication to what degree angiogenesis is taking place in each treatment.

The Applicant argues the skilled artisan would have no reasonable expectation based on the prior art, to predict that the claimed combination therapy would result in a synergistic increase in angiogenesis over single treatments alone.  Applicant opines this supports a conclusion of non-obviousness (Remarks, Pg. 12, Lines 28-30 and Pg. 13, Lines 1-3).

This is not found to be persuasive for the following reasons, there is no requirement in a finding of obviousness that the prior art predict any synergistic result.  Further, the Applicant has not explained the relevant data such that the ordinary artisan would appreciate that the differences are in fact statistically significant to demonstrate either unexpectedness or synergy.  The Examiner maintains a finding of obviousness for reasons of record set forth in the above new rejections.

The Applicant  argues that the combined combination therapy results in a sustained improvement in the ejection fraction of hearts following ischemia/reperfusion injury, compared to shockwave therapy alone, improvement in the myocardial salvage index and progenitor cell homing to cardiac tissue (Remarks, Pg. 13, Lines 4-8).

This is not found to be persuasive for the following reasons, Applicant has not provided any data or referred to any portion of the disclosure to support these allegations.

The Applicant argues that Zhang does not remedy the alleged deficiencies of Franz in view of Assmus (Remarks, Pg. 13, Lines 18-28).

This is not found to be persuasive for the reasoning provided in the above new rejections.  The Examiner notes that Zhang was only cited for its teaching related to the application of extracorporeal shockwave pulses at a certain point in the cardiac cycle.

The Applicant argues that Penn does not remedy the alleged deficiencies of Franz in view of Assmus (Remarks, Pg. 14, Lines 4-14).

This is not found to be persuasive for the reasoning provided in the above new rejections.  The Examiner notes that Penn was only cited for its teaching related to methods for the determination of a site of cardiac injury.

The Applicant argues that Nishida does not remedy the alleged deficiencies of Franz in view of Assmus (Remarks, Pg. 14, Lines 18-28).

This is not found to be persuasive for the reasoning provided in the above new rejections.  The Examiner notes that Nishida was only cited for its teaching related to the injured area to be targeted comprising scar tissue.

The Applicant argues that Vasyuk does not remedy the alleged deficiencies of Franz in view of Assmus (Remarks, Pg. 15, Lines 4-14).

This is not found to be persuasive for the reasoning provided in the above new rejections.  The Examiner notes that Vasyuk was only cited with regard to Claim 40, for its teaching related to administration of shockwave pulses over more than one session.



Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/26/2022
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653